Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  September 29, 2016                                                                                  Robert P. Young, Jr.,
                                                                                                                Chief Justice

                                                                                                      Stephen J. Markman
                                                                                                           Brian K. Zahra
  152340 & (90)                                                                                    Bridget M. McCormack
                                                                                                         David F. Viviano
                                                                                                     Richard H. Bernstein
                                                                                                           Joan L. Larsen,
  PEOPLE OF THE STATE OF MICHIGAN,                                                                                   Justices
            Plaintiff-Appellee,
  v                                                                SC: 152340
                                                                   COA: 311257
                                                                   St. Clair CC: 86-128340-FC
  FREDERICK FREEMAN,
           Defendant-Appellant.

  _________________________________________/

         On order of the Court, the application for leave to appeal the July 30, 2015
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court. The motion to
  stay and abey the application for leave to appeal is DENIED.

        BERNSTEIN, J., would grant leave to appeal.

        MCCORMACK, J., not participating because of her prior involvement in this case as
  counsel for a party.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          September 29, 2016
         s0922
                                                                              Clerk